
	

114 HR 570 IH: Stop Wasting Taxpayer Money on Cuba Broadcasting Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 570
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Ms. McCollum introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To discontinue Radio Martí and Television Martí broadcasts to Cuba.
	
	
 1.Short titleThis Act may be cited as the Stop Wasting Taxpayer Money on Cuba Broadcasting Act. 2.FindingsCongress finds the following:
 (1)For 30 years, the United States Government has broadcast news and information to Cuba with the intent to promote freedom and democracy.
 (2)Since fiscal year 1984, Congress has appropriated approximately $770,000,000 to the Office of Cuban Broadcasting to operate Radio and TV Martí, according to the Congressional Research Service.
 (3)Historical surveys conducted by the Broadcasting Board of Governors indicate that Radio and TV Martí reached an audience of less than 2 percent of Cuban adults in households with landline phones.
 (4)The Broadcasting Board of Governors has no current, valid estimates of audience size in Cuba and therefore is unable to report on the cost effectiveness of its activities.
 (5)Radio and TV Martí recently were characterized by media sources as a symbol of ineffectual Cold War policy and government waste rather than a serious democratic tool.
 (6)On December 17, 2014, President Barack Obama announced a new policy of engagement toward Cuba that will end an outdated approach that, for decades, has failed to advance our interests, and instead we will begin to normalize relations between our two countries.
			3.Discontinuation of Radio Martí and Television Martí Broadcasts to Cuba
 (a)Radio Broadcasting to Cuba ActThe Radio Broadcasting to Cuba Act (22 U.S.C. 1465 et seq.) is repealed. (b)Television Broadcasting to Cuba ActThe Television Broadcasting to Cuba Act (22 U.S.C. 1465aa et seq.) is repealed.
			
